Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on April 13, 2022. Claims 2-3 were canceled. Claims 1 and 4-6 are now pending in the application.
	
Priority
3.	Receipt is acknowledged of papers submitted (KR 10-2016-0085566, filed 07/06/2016 and KR 10-2017-0083809, filed 06/30/2017) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4. 	The information disclosure statement filed 02/18/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Response to Amendment/Arguments
5.	Applicant’s amendment/arguments filed on 04/13/2022 are acknowledged. With respect to the rejections of claims 1-6 under 35 U.S.C. 102(a)(1) or (2) and 103, the applicant’s amendment/arguments (see REMARKS, pages 4-8) have been fully considered and are persuasive. Accordingly, the previous office action sent on 01/18/2022 has been withdrawn.

Allowable Subject Matter
6.	Claims 1 and 4-6 are allowed in light of terminal disclaimer and applicant’s amendments. The following is a statement of reasons for the indication of allowable subject matter:
	The instant application claims essentially same subject matters of parent application 16/313,790, previously prosecuted and issued into patent number 10,778,817. Claims 1-4 and 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,778,817. However, the terminal disclaimer in the outstanding Response filed 04/13/2022 has overcome the rejection. Therefore, the instant application is allowed for the same rationales discussed in the parent application 16/313,790 as incorporated hereinafter. Moreover, the prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed method (claim 1) of generating a broadcast signal frame, comprising, among other limitation, the novel and unobvious limitations as “generating a multiplexed signal ... ; and generating a broadcast signal frame including a preamble for signaling start position information and size information for each of Physical Layer Pipes ‘PLPs’ ... , wherein the start position information and the size information for the core layer physical layer pipe are defined within a current subframe, wherein the start position information and the size information of the enhanced layer physical layer pipe are defined with respect to before the time-interleaving.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 4-6.

7. 	References U.S. 10,122,960; U.S. 10,212,012; U.S. 10,284,228; U.S. 10,326,552; U.S. 10,587,367 and U.S. 11,206,103 are cited because they are put pertinent to improve the broadcast signal frame using time interleaving in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


May 18, 2022